Citation Nr: 1432382	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2013, at which time the Board remanded the claim for additional development of the evidence.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's skin disability is of service onset or is otherwise related to the Veteran's military service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran argues that he suffers from a skin disorder that is related to his service in Vietnam, including his exposure to herbicides in service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  The Board notes, however, that the Veteran's skin disability is not among the chronic diseases set forth in 38 C.F.R. § 3.309, and therefore service connection cannot be established based solely on a continuity of symptomatology.  See Walker.

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  

The Board acknowledges that chloracne and other acneform disease consistent with chloracne are entitled to presumptive service connection. The Veteran has not, however, been diagnosed with chloracne or other acneform disease consistent with chloracne.  

While the Board acknowledges the Veteran's contentions that he had chloracne-for example, in May 2006, the Veteran stated that the Veteran had been diagnosed with chloracne, but his doctor "never put it in [his] records"-the Board (following a detailed review of the record) finds no references to chloracne in the medical evidence of record.  

Simply stated, the best evidence in this record, the treatment records, clearly indicates the Veteran does not have this problem, at this time. 

With no references to chloracne in the medical evidence, the Board finds it to be unlikely that the Veteran was ever diagnosed with chloracne.  Instead, the Board notes that the Veteran's diagnosed skin disability of tinea versicolor is not listed among the disorders that are entitled to presumptive service connection.  39 C.F.R. § 3.309(e) (2013).  Therefore, despite serving in Vietnam during the Vietnam War, the Veteran's skin disability of tinea versicolor is not entitled to presumptive service connection.  The Veteran cannot diagnosis himself with this problem.

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a skin disability on a direct basis.

With regard to the first Hickson element, medical evidence of a current disability, the medical evidence of record, for example a December 2013 dermatology outpatient note, demonstrates that the Veteran suffers from tinea versicolor.  The first Hickson element, medical evidence of a current disability, is met.

It is important for the Veteran to understand that this note provides only more evidence against the claim that he has chloracne.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a skin disability as a result of his exposure to herbicides in service.  The Veteran served in Vietnam during the Vietnam War and thus, as noted above, his exposure to herbicides is conceded.  The second Hickson element is therefore met as to an in-service injury.  

In sum, the Board acknowledges both that the Veteran has a current skin disability and that he was exposed to herbicides while serving in Vietnam.  What remains to be demonstrated, however, is a nexus, or a connection between the Veteran's current disability and his military service.  Turning to the evidence of record, the Board observes that in March 2003, the Veteran received treatment for tinea versicolor.  In March 2006, the Veteran indicated that he had experienced problems with white lesions on his arms and shoulders for the past ten years or more.  In September 2010, the Veteran's former spouse indicated that she first noticed the Veteran's skin disease soon after his military service.  The Veteran's former spouse observed small, reddish blisters that turned into white crusty patches once the blisters dried up.   

The Veteran received a VA examination in February 2014.  The Veteran stated that he developed a hypopigmented skin rash in about 1965, but he did not receive treatment for the condition until 1969.  The examiner found that it was less likely than not that the Veteran's skin disability was incurred in or caused by military service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records were silent for skin-related condition.  The examiner further noted that the history that the Veteran provided in a 2006 dermatological consultation did not indicate that the Veteran's skin disability first manifested in the 1960s.

An additional independent medical opinion was provided in April 2014.  The physician found that it was less likely than not that the Veteran's skin condition was related to his military service.  As a rationale for this opinion, the physician first indicated that because the Veteran's diagnosed condition of tinea versicolor is not considered a disability presumptively related to the Veteran's service in Vietnam, it was less likely than not that the Veteran's skin disability was related to service.  The Board discounts this rationale because, as noted above, service connection may be established for disabilities not listed among those presumptively related to service in Vietnam.  The physician offered an additional rationale, noting that tinea versicolor is a common dermatological condition, and the current medical literature is silent for a nexus between residuals of herbicide exposure and tinea versicolor.

Upon review of the evidence, the Board observes that the medical evidence of record contains no medical opinions linking the Veteran's skin disability to his military service.  With the exception noted above, the Board places great probative weight on the opinions of both the February 2014 examiner and the April 2014 physician, which were unable to find a connection between the Veteran's service and his tinea versicolor.

To the extent that the Veteran himself believes that his skin disability is related to military service, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as skin rashes).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of a skin disability, the issue of causation of such an ailment is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that his skin disability is related to his military service, the Board ultimately affords the weight of the objective medical evidence of record, which fails to find a connection between the Veteran's skin disability and his military service, with greater probative weight than the lay opinions of record.  Moreover, and while not being outcome determinative, the Board emphasizes that continuity of symptomatology, in this instance, does not fill the nexus or chronicity void.  The medical evidence of record indicates that the Veteran first sought treatment for his skin condition several decades after the conclusion of his military service.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's skin disability and active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated September 2010 provided all appropriate notification.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private medical records and VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran was provided with a VA examination in February 2014, and an independent medical opinion was provided in April 2014.  

The Board finds that the February 2014 examination report and April 2014 medical opinion, taken together, indicate that the clinicians reviewed the Veteran's claim file and past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  

The Board finds that the VA examination report and independent medical opinion are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.




ORDER

Service connection for a skin disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


